Citation Nr: 0524738	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  99-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as major depressive 
disorder, bipolar disorder, anxiety disorder, panic disorder 
and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1974.  

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disorder and service connection for PTSD.  

The Board of Veterans' Appeals (Board) in the March 2002 
remand explained that the RO had issued the veteran a 
statement of the case only as to the issue of service 
connection for PTSD.  The Board remanded the veteran's 
request to reopen his claim for service connection for an 
acquired psychiatric disorder for the RO to issue a statement 
of the case addressing that issue.  When the veteran has 
initiated appellate review by submitting a notice of 
disagreement and the RO has not issued a statement of the 
case to the veteran, the Board must remand the claim to the 
RO for a statement of the case to be issued.  Manlincon v. 
West, 12 Vet App. 238 (1999).  

In November 2004, a statement of the case addressing the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for an acquired 
psychiatric disorder was issued to the veteran.  In January 
2005, the veteran through his representative submitted a VA 
Form 646 which the Board accepts as the veteran's substantive 
appeal as to that issue.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board of Veterans' Appeals must initially address the 
issue of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  

The Board is satisfied as to the RO's compliance with its 
instructions from the prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder, 
including suicidal depression, a in a November 1996 rating 
decision.  The veteran did not appeal that decision.  

2.  The RO denied the veteran's application to reopen his 
claim for service connection for a nervous disorder in 
November 1998.  The veteran appealed the November 1998 rating 
decision to the Board.  

3.  The evidence submitted since the November 1998 rating 
decision is not cumulative or redundant of evidence already 
in the claims folder.  It is so significant that it must be 
considered in order to fairly consider the claim on the 
merits.  

4.  The service medical records reveal the veteran had 
psychiatric symptoms in service including sleep disturbance, 
hearing voices, flattened affect, and emotional distance.  

5.  Competent medical evidence has linked the currently 
diagnosed acquired psychiatric disorders, including major 
depressive disorder, bipolar disorder, anxiety disorder, 
panic disorder and PTSD, to service.  


CONCLUSIONS OF LAW

1.  The November 1996 RO decision, denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1996).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1996).  

3.  An acquired psychiatric disorder, variously diagnosed as 
major depressive disorder, bipolar disorder, anxiety 
disorder, panic disorder and PTSD, was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2004)).  The 
veteran's claim was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001 applies.  

As the decision below grants service connection for an 
acquired psychiatric disorder, the veteran has received all 
the notice and assistance outlined by VCAA.  See generally 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relevant Laws and Regulations.  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial RO review 
and determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(1998).  

Except in the case of a simultaneously contested claim, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302 (2004).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (1998) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f)(2004).  

Factual Background and Analysis.  The evidence included in 
the claims folder in November 1996 was limited to the 
veteran's service medical records and hospital records from 
VA for the period from August to November 1996.  

Service medical records reveal no psychiatric defects were 
noted at service entrance in September 1973.  April 1974 
service medical records include a psychiatric evaluation.  
The evaluation reveals the veteran gave a vague rather 
bizarre account of his behavior.  He reported hearing both 
his father's and his mother's voices.  He was having 
difficulty adjusting to military life.  He was lonely and 
homesick.  His sleep was disturbed and he was losing weight.  
He had a longstanding history of drug abuse.  He was quiet 
and vague.  His affect was flattened and he was distant 
emotionally.  There was no evidence of gross psychotic 
ideation or delusions.  The assessment was probable 
situational depression with an inadequate personality, rule 
out thought disorder.  A psychiatric follow up in May 1974 
noted the veteran had symptoms of flashbacks and occasions of 
feeling depressed.  June 1974 service medical records 
included a recommendation that the veteran be separated from 
the service due to a longstanding personality disorder.  

VA records of hospitalization from August to November 1996 
included diagnoses of depressive disorder, bipolar disorder 
and a personality disorder.  The veteran was hospitalized due 
to constant suicidal thoughts, depression and an inability to 
concentrate.  

The RO in a November 1996 rating decision denied service 
connection for a nervous disorder, claimed as suicidal 
depression.  The RO sent a letter to the veteran in December 
1996 which notified him his claim had been denied.  The 
correspondence received from the veteran during the following 
year was limited to addressing questions related to his 
receipt of VA non-service connected pension benefits.  The 
veteran did not submit a notice of disagreement with the 
November 1996 rating decision.  Therefore, the November 1996 
rating decision became final.  38 C.F.R. § 3.104(a)(1996).  

In April 1998, the veteran requested that his claim be 
reopened and raised a new claim for service connection for 
PTSD.  In support of his claim, he submitted two statements 
from J.A and D.M.  They stated they had served with the 
veteran in the Marine Corp and had observed him being choked 
during training as part of a training demonstration.  They 
both remembered the veteran was used to demonstrate close 
combat and was choked using a rubber hose until he was 
unconscious.  The veteran also submitted his own statement 
reporting the incident during basic training when he was used 
to demonstrate close combat and was choked until he was 
unconscious.  

A VA examination in September 1998 included diagnoses of 
bipolar disorder, polysubstance abuse (currently in 
remission) and a personality disorder.  In the opinion of the 
VA examiner the choking incident in boot camp had a 
significant impact on the veteran, but his symptoms did not 
meet the criteria for a diagnosis of PTSD.  

Based on the above, the RO denied the veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disorder and service connection for PTSD.  The 
veteran appealed that rating decision to the Board.  

In response to the Board remand, the RO obtained the 
veteran's records from the VA Medical Center at Iron 
Mountain.  They included an evaluation by a VA Social Worker 
in June 1999, which resulted in diagnoses of chronic 
depression with psychotic features, chronic anxiety, a 
history of substance abuse, and a personality disorder.  

A Psychosocial Assessment performed by Gogebic County 
Community Mental Health Services in April and May 2000 
included diagnoses of major depressive disorder, with 
moderate psychotic features; anxiety disorder with features 
of panic disorder; generalized anxiety disorder; post 
traumatic stress disorder; and a personality disorder.  

A VA examination of the veteran was conducted in August 2004.  
Major depression (rule out bipolar disorder), an anxiety 
disorder with features of PTSD, and panic disorder with 
agoraphobia, and polysubstance abuse in remission were 
diagnosed.  A personality disorder with borderline traits was 
diagnosed by history.  In the opinion of the VA psychologist, 
it was difficult to determine the precise etiology of the 
veteran's symptoms.  However, it was at least as likely as 
not that the veteran's traumatic experience in the military 
at least partially contributed to his depression, anxiety and 
general problems with adjustment.  

The evidence submitted since November 1996 is new.  The VA 
records, the VA examination report of August 2004, and the 
Psychosocial Assessment performed by Gogebic County Community 
Mental Health Services in April and May 2000, were not 
previously in the claims folder.  They are relevant to the 
issue of service connection for an acquired psychiatric 
disorder.  

The additional evidence is significant since it not only 
addresses the diagnoses of current acquired psychiatric 
disorders, it also addresses the issue of the causal 
relationship between the currently diagnosed acquired 
psychiatric disorders and service.  As new and material 
evidence has been submitted, the claim for service connection 
for an acquired psychiatric disorder must be reopened.  
38 C.F.R. § 3.156.  

Service Connection

After reviewing the evidence, the Board has concluded the 
veteran manifested symptoms of depression and anxiety in 
service.  When as in this case there is evidence of symptoms 
of anxiety in service there is no necessity for verifying in-
service stressors.  The verification of stressors is 
necessary to provide a nexus between current psychiatric 
symptoms and service when the disorder was not manifested in 
service.  Nevertheless, the Board notes the veteran has 
provided corroboration of his claimed non-combat stressors.  
See Patton v. West, 12 Vet. App. 272 (1999).  He submitted 
statements from two fellow Marines who corroborated the 
veteran's account of being choked during a close combat 
demonstration in service.  

Although the psychologist in April and May 2000 and the VA 
psychologist in August 2004 differed as to the correct 
current diagnoses, they both concurred that psychiatric 
symptoms were manifested in service and that the stressful 
events recounted by the veteran played a role in the 
veteran's current depression and anxiety.  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  Although the service medical 
records contain diagnosis of a personality disorder, the 
current records and records of VA treatment during the 1990's 
have consistently included diagnoses of acquired psychiatric 
disorders.  

The Board notes that service connection may not be granted 
for personality disorders or for disability that is the 
result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2004); See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  

The evidence demonstrates the veteran had psychiatric 
symptoms in service, which competent medical professionals 
have stated are causally related to the veteran's current 
acquired psychiatric disorders.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  

Service connection for an acquired psychiatric disorder, 
variously diagnosed as major depressive disorder, bipolar 
disorder, anxiety disorder, panic disorder and PTSD, is 
granted.  


	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


